                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CR-103-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
     v.                                                 )       ORDER
                                                        )
 JERRY LEE LIPPARD                                      )
                                                        )
                Defendant.                              )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Sentencing Memorandum” (Document No. 102) filed August 27, 2020. In accordance with the

Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to the

affected materials, and alternatives to sealing. The Court determines that no less restrictive means

other than sealing is sufficient inasmuch as Defendant’s Sentencing Memorandum contains

sensitive and private information regarding his family background that is inappropriate for public

access.    Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Sentencing

Memorandum” (Document No. 102) is GRANTED, and the Sentencing Memorandum (Document

No. 101) is sealed until further Order of this Court.


                                          Signed: August 27, 2020




      Case 5:19-cr-00103-KDB-DCK Document 103 Filed 08/27/20 Page 1 of 1
